Citation Nr: 0101768	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1970.  The veteran's DD Form 214 indicates that he received 
the Combat Action Ribbon.


REMAND

A review of the veteran's VA treatment records reveals a 
diagnosis of major depression, as noted in records from the 
Houston VA Medical Center, and a suggested or implied 
diagnosis of PTSD, as noted in a November 1999 letter from 
the veteran's social worker at the Houston Vet Center.

VA regulation provides that service connection for PTSD 
requires medical evidence diagnosing the condition, medical 
evidence of a link between the veteran's current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  Generally, if the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Id.

In this instance, the record currently before the Board 
indicates that the veteran is in receipt of the Combat Action 
Ribbon.  As such, the evidence establishes that the veteran 
engaged in combat with the enemy.  However, as to the other 
two provisions contained in 38 C.F.R. § 3.304(f), the Board 
notes that the medical evidence of record is in apparent 
disagreement as to the clinical diagnosis of the veteran's 
mental disorder and that there is no clinical discussion as 
to the link, if any, between the veteran's symptoms and his 
in-service stressors, should the veteran presently have PTSD.  
The Board cannot address the merits of the veteran's claim 
absent additional evidentiary development.

Therefore, pursuant to VA's newly defined duty to assist the 
veteran in the development of facts pertinent to his claim, 
see Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (November 9, 2000), the issue of 
entitlement to service connection for PTSD will not be 
decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-December 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's mental health, should 
be obtained by the RO and incorporated 
into the claims file.  This should 
include the veteran's treatment records 
from the Vet Center.

2.  A VA psychiatric examination should 
be conducted by a board of two 
clinicians, in order to determine the 
nature of the veteran's mental disorder.  
All suggested studies should be 
performed, and all findings should be 
recorded in detail.  

Additionally, the two clinicians should 
offer an opinion as to whether a 
diagnosis of PTSD is supported in this 
instance, and, if so, whether the 
veteran's PTSD is related to events in 
Vietnam.  The clinicians should provide 
the rationale for any opinions expressed.  
If the clinicians cannot offer an opinion 
without resort to speculation, they 
should so state.  In the alternative, 
should a diagnosis of PTSD not be 
appropriate in this instance, the 
clinicians should offer an opinion as to 
whether the veteran's mental disorder, 
however diagnosed, is related to his 
service.  As before, the rationale for 
any opinion expressed should be provided.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the board of two 
clinicians in conjunction with the 
attendant psychiatric examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
psychiatric examination might have 
adverse consequences in the adjudication 
of his claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
psychiatric report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the clinicians for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for PTSD (or 
any other diagnosed mental disorder), 
considering all pertinent law and 
regulation, in light of any additional 
treatment records received and the 
psychiatric report and any conclusions 
expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



